Title: To Benjamin Franklin from John Walsh, 5 July 1779
From: Walsh, John
To: Franklin, Benjamin


Honoured Sir
Vitré July the 5th. 1779
Sience the prisoners, who were detain’d on board the patience brig in Brest road, receiv’d the honour of your oblidging Answer to their Memorial. persuant to your Excellency’s desire I did meself the honour of sending you an account of the provisions which were served us, and have not been so happy, as to know whether you receiv’d said account.—or a letter I took the liberty of sending you last Month from Fougeres to Request your being Graciously pleased to allow me with Thomas Wilkinson pilot, William Sweeny, John Butcher, James Hay, and John Key as Necessary Evidences on a Court Martial to return to England on my promise there to use my Endeavours to get as many Americans Returned in Exchange for us: I have been inclined to think the reason of your Excell. not favouring me with an answer proceeded from som bad Idea Mr. Riou of Brest, might injust have given Your Excellency of me.— If I have Judged wright as to that matter, I would gladly have it in my power to Justify meself in person before your Excellency.— The french soldiers were constant witnesses of the Miseries we often laboured under while we were under his care, it was with the greatest relluctance we found ourselves Necessitated to aply to your Excellencys unbounded Humanity. As I was the person whose duty it was to represent the grevances of my fellow prisoners on board said brig, so I was the one that Mr. Riou levelled his Mallice at, by Detaining me prisoner contrary to all Expectations.— I wrote John Paul Jones Esq. under whose Command we were taken, to Request he would interceed with your Excellency to obtain your permission for the aforesaid four men and me, to return to England. In answer thereto, he was pleased to send me the inclosed, which I take the Liberty of forwarding you, in hopes to convince you upon what good terms I have been with that Gentilman and how soon he would have rendered me that Justice which Mr. Riou Depriv’d me of, and which I now pray your Excellency to accord me. My Lords commissioners of the Amiralty can not, in my humble oppinion, refuse to make Your Excellency Equal returns for us, in case your Excellency would condescend to grant me my present Resquest.
I have the honour of being with the greatest veneration & respect Your Excellencys very humble and obed. Servt.
John Walshlate Master of the Drake

N.B. if yr. Ex’s Secritery’s Name was known to me I would have wrote him, and [not] have troubled you on this occation. As on my court Martial Capn. Jones letter may serviceable to me lays me under the Necessity to request that said Letter may be Returned me.
To His Excellency the Honorable Bengimen Franklin one of the commissioners from the united states of America A Paris

 
Notation: John Walsh Vitre July 5th. 1779
